Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 29, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 10 to 20 years, 1 year and 1 year, respectively, unanimously affirmed.
*170Defendant failed to preserve his current argument that the court should have given the jury an instruction limiting evidence of contemporaneous uncharged sales to the possession with intent to sell count, and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit because no such instruction was necessary since this evidence was admissible as to all counts (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800).
We perceive no abuse of sentencing discretion. Concur— Wallach, J. P., Nardelli, Rubin and Williams, JJ.